

116 HRES 775 IH: Recognizing and honoring Smokey Bear’s 75 years of service to the United States and commitment to preventing unwanted human-caused wildfires and promoting forest health.
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 775IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Ms. McCollum (for herself, Mr. Joyce of Ohio, Mr. Bishop of Georgia, Mr. Young, Ms. Haaland, Mr. Grijalva, and Mr. Fortenberry) submitted the following resolution; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing and honoring Smokey Bear’s 75 years of service to the United States and commitment to
			 preventing unwanted human-caused wildfires and promoting forest health.
	
 Whereas Smokey Bear has served the United States for 75 years, preventing wildfires and protecting the Nation’s forests, above and beyond the call of duty;
 Whereas the Smokey Bear campaign is the longest running public service advertising campaign in United States history;
 Whereas Smokey Bear was the first individual animal ever to be honored on a postage stamp and receives so much mail he has his own ZIP Code;
 Whereas Smokey Bear has worked diligently with the United States Forest Service to educate Americans of all ages and particularly America’s youth, the future stewards of our forests, about the need for vigilance regarding wildfires and forest health;
 Whereas Smokey Bear released videos for his 75th birthday that included celebrity voiceovers filling in for Smokey, all stating Smokey’s signature only you can prevent wildfires slogan and directing viewers back to Smokey Bear’s website to learn more about forest health;
 Whereas Smokey Bear’s website includes a Benefits of Fire section that describes fire as one of nature’s most essential agents of change that can trigger a rebirth of forests; Whereas Native Americans and indigenous people long used prescribed fires to manipulate and improve landscapes, maintain prairies, and preserve healthy ecosystems;
 Whereas while there are benefits to occasional natural fires under specific conditions, it is important to remember Smokey’s ABCs: Always Be Careful with fire;
 Whereas Smokey Bear’s commitment to educating the public about wildfires can be applied to the need to improve public awareness about the benefits of prescribed fires, and how they are one of the most effective tools in preventing wildfires and managing the intensity and spread of wildfires;
 Whereas Smokey Bear’s dedication to forest health can be applied to educating the public about the benefits of natural fires in maintaining healthy ecosystems dependent on periodic fires, supporting native vegetation, promoting wildlife diversity, and reducing excessive amounts of dead plant material;
 Whereas Smokey Bear’s message of vigilance can be applied to overall forest health and protection, including the management of invasive species, the effects of insect and disease infestations, the impacts of changing climates, water quality and quantity, and increasingly severe weather events; and
 Whereas the United States Forest Service, the National Association of State Foresters, and the Advertising Council have provided extraordinary support and dedication to the purposes and efforts of Smokey Bear: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and honors Smokey Bear’s 75 years of service to the United States;
 (2)expresses support for Smokey Bear’s commitment to preventing unwanted human-caused wildfires and promoting forest health; and
 (3)encourages the United States Forest Service, the National Association of State Foresters, and the Advertising Council to explore ways Smokey Bear’s message can be modernized to reflect current science and differentiate between unwanted human-caused wildfires and beneficial natural and prescribed fires.
			